This is a suit for the cancellation of an oil and gas lease.
The lower court rendered judgment in favor of defendants, rejecting plaintiff's demands. An appeal was taken to this court and the case regularly fixed for trial. On the day of trial a written stipulation, signed by attorneys for both appellant and appellees, was filed in this court in which there is set out that the rentals due under said lease were not paid or deposited on September 19, 1936, in accordance with the terms of said lease, and therefore the question involved on appeal had become moot. It is therefore agreed that the judgment of the lower court should be affirmed. It is so ordered. Costs of appeal to be paid by appellant.